     Case 2:19-cv-00389 Document 13 Filed 06/02/20 Page 1 of 2 PageID #: 883



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


MICHELLE M. MARCUM,

             Plaintiff,

v.                                           Civil Action No. 2:19-cv-00389

ANDREW SAUL, Commissioner
of Social Security,

             Defendant.


                                     ORDER


             The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Cheryl A.

Eifert, entered on April 13, 2020; and the magistrate judge

having recommended that the court deny the plaintiff’s request

for judgment on the pleadings, grant the Commissioner’s request

for judgment on the pleadings, and affirm the final decision of

the Commissioner; and no objection having been filed to the

Proposed Findings and Recommendations, it is ORDERED that:



             1.   The findings made in the Proposed Findings and

Recommendations of the magistrate judge be, and they hereby are,

adopted by the court and incorporated herein;
  Case 2:19-cv-00389 Document 13 Filed 06/02/20 Page 2 of 2 PageID #: 884



          2.    The plaintiff’s request for judgment on the

pleadings be, and it hereby is, denied;

          3.    The Commissioner’s request for judgment on the

pleadings be, and it hereby is, granted;

          4.    The final decision of the Commissioner be, and it

hereby is, affirmed; and

          5.    This action be, and it hereby is, dismissed and

removed from the docket of the court.


          The Clerk is directed to forward copies of this

written opinion and order to all counsel of record and United

States Magistrate Judge Cheryl A. Eifert.


                                         ENTER: June 2, 2020




                                     2
